           Case 1:20-cr-00019-DAD-BAM Document 83 Filed 06/11/21 Page 1 of 2


 1   JAMES R. HOMOLA #60244
     Attorney at Law
 2
     2950 Mariposa, Suite 250
 3   Fresno, California 93721
     Telephone: (559) 441-7111
 4
     Attorney for Defendant
 5
     ALEXIS MELCHOR-GUZMAN
 6
                        IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA         |
 9                                    |
                 Plaintiff,           |     Case No. 20 CR 19 DAD-BAM
10   vs.                              |
                                      |     STIPULATION AND
11   ALEXIS MELCHOR-GUZMAN,           |     ORDER TO MODIFY CONDITIONS
                                      |     OF RELEASE
12         Defendant.                 |
                                      |
13
           Defendant ALEXIS MELCHOR-GUZMAN by and through his attorney James R.
14
     Homola, and the United States of America, by and through its attorney,
15
     Katherine Schuh, Assistant U.S. Attorney, hereby stipulate to the following
16
     joint request:
17
           “You must participate in the following location monitoring program
18
           component and abide by all the requirements of the program, which will
19
           include having a location monitoring unit installed in your residence
20
           and a radio frequency transmitter device attached to your person. You
21
           must comply with all instructions for the use and operation of said
22
           devices as given to you by the Pretrial Services Agency and employees
23
           of the monitoring company. You must pay all or part of the costs of the
24
           program based upon your ability to pay, as determined by the pretrial
25
           services officer”
26
     Shall be replaced with curfew:
27

28
              Case 1:20-cr-00019-DAD-BAM Document 83 Filed 06/11/21 Page 2 of 2


 1            “You must remain inside your residence every day from 9:00 pm to 6:00

 2            am, or as adjusted by the pretrial services officer for medical,

 3            religious services, employment or court-ordered obligations.

 4            All other previously ordered conditions remain in full force and

 5            effect.”

 6   DATED: June 11, 2021

 7
              /s/ James R. Homola                   /S/ Katherine Schuh
 8            JAMES R. HOMOLA                       KATHERINE SCHUH
              Attorney for Defendant                Assistant U.S. Attorney
 9            ALEXIS MELCHOR-GUZMAN

10                                          ORDER

11
     IT IS SO ORDERED.
12

13   Dated:     June 11, 2021
                                               UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
